[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Jefferson v. Bunting, Slip Opinion No. 2016-Ohio-614.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-614
           JEFFERSON, APPELLANT, v. BUNTING, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Jefferson v. Bunting, Slip Opinion No. 2016-Ohio-614.]
Habeas corpus—Claim barred by res judicata—Judgment dismissing petition for
        writ affirmed.
 (No. 2015-0175—Submitted November 17, 2015—Decided February 23, 2016.)
       APPEAL from the Court of Appeals for Marion County, No. 9-13-26.
                                 _______________________
        Per Curiam.
        {¶ 1} Appellant, Sell Jefferson, pro se, appeals from the judgment of the
Third District Court of Appeals granting summary judgment to appellee, Jason
Bunting, and dismissing Jefferson’s petition for a writ of habeas corpus. For the
reason set forth below, we affirm.
        {¶ 2} Jefferson is presently serving a life sentence at the Marion
Correctional Institution on a 1975 Cuyahoga County conviction for aggravated
murder. Bunting is the warden of that institution. On May 7, 2013, Jefferson filed
                              SUPREME COURT OF OHIO




a petition for a writ of habeas corpus, arguing that he remained in prison solely
under an order that the trial court lacked jurisdiction to issue. He asked the court
of appeals to order his immediate release.
        {¶ 3} The court of appeals granted Bunting’s motion to dismiss the case on
grounds of res judicata. Jefferson appealed. Because the appellate court had relied
on documents outside the pleadings, we remanded the case for the court to convert
the motion to dismiss into a motion for summary judgment and to provide Jefferson
with notice and an opportunity to respond. Jefferson v. Bunting, 140 Ohio St. 3d
62, 2014-Ohio-3074, 14 N.E.3d 1036.
        {¶ 4} On remand, the court of appeals again dismissed the petition, granting
summary judgment to Bunting. Jefferson appealed.
        {¶ 5} When a petitioner has filed a previous habeas corpus action, the
doctrine of res judicata prevents the petitioner from raising an issue in a successive
habeas petition that the petitioner raised in the previous habeas action. Hudlin v.
Alexander, 63 Ohio St. 3d 153, 586 N.E.2d 86 (1992). The claim that Jefferson
raises in this appeal was unsuccessfully raised in one of his prior petitions for
habeas corpus. See Jefferson v. Morris, 48 Ohio App. 3d 81, 548 N.E.2d 296 (4th
Dist.1988). Therefore, the doctrine of res judicata bars his claim, and he is not
entitled to habeas relief.
        {¶ 6} In light of the foregoing, we affirm the judgment of the court of
appeals.
                                                                 Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                  _________________
        Sell Jefferson, pro se.
        Michael DeWine, Attorney General, and Gregory T. Hartke, Assistant
Attorney General, for appellee.




                                          2
January Term, 2016




_________________




        3